NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT



In the Interest of A.M. and A.M., children. )
___________________________________)
                                            )
A.B.,                                       )
                                            )
               Appellant,                   )
                                            )
v.                                          )      Case No. 2D18-4947
                                            )
DEPARTMENT OF CHILDREN AND                  )
FAMILIES and GUARDIAN AD LITEM              )
PROGRAM,                                    )
                                            )
               Appellees.                   )
                                            )

Opinion filed June 5, 2019.

Appeal from the Circuit Court for
Hillsborough County; Emily A. Peacock,
Judge.

Linda C. Clark of Linda C. Clark, P.A.,
Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Mary Soorus, Assistant
Attorney General, Tampa, for Appellee
Department of Children and Families.

Daniel A. Hoffman, Tampa, Thomasina
Moore, Statewide Director of Appeals,
Tallahassee, and Joanna Summers
Brunell, Senior Attorney, Tallahassee, for
Appellee Guardian ad Litem Program.



PER CURIAM.


             Affirmed.


NORTHCUTT, KHOUZAM, and BLACK, JJ., Concur.




                                             -2-